Matter of Dantee R.W. v Valerie T. (2020 NY Slip Op 00059)





Matter of Dantee R.W. v Valerie T.


2020 NY Slip Op 00059


Decided on January 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2020

Acosta, P.J., Manzanet-Daniels, Kapnick, Oing, JJ.


10722

[*1] In re Dantee R.W., Petitioner-Respondent,
vValerie T., Respondent-Appellant.


Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Georgia M. Pestana, Acting Corporation Counsel, New York (Elina Druker of counsel), for respondent.

Appeal from order, Family Court, New York County (Robert F.X. Ross, Support Magistrate), entered on or about July 26, 2016, which denied respondent mother's motion to vacate an order of support that had been entered upon her default, unanimously dismissed, without costs, and assigned counsel's motion to withdraw granted.
We have reviewed the record and agree with assigned counsel
that there are no viable arguments to be raised on appeal (Matter of Victor M.N. v Norma G.C., 154 AD3d 554 [1st Dept 2017]). The appeal is from a nonappealable order of the Support Magistrate, and there appears to be no meritorious defense to the support petition. The mother also previously moved to vacate the January 2016 support order and defaulted, and did not object to or 	attempt to appeal from the order denying the motion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2020
CLERK